Citation Nr: 9903601	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a liver disorder as 
secondary to service-connected sarcoidosis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1982 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a liver 
condition as secondary to service-connected sarcoidosis.  

In his May 1997 the veteran appears to be raising a claim of 
service connection for headaches as secondary to service-
connected sarcoidosis.  This issue has not been adjudicated 
by the RO, and, therefore, is referred to the RO for 
appropriate action.


REMAND

The veteran contends that he has a liver disorder caused by 
his service-connected sarcoidosis.  

The record reflects that in the past, the veteran's 
sarcoidosis included involvement of his liver.  A February 
1984 report from the DDEAMC at Fort Gordon showed a diagnosis 
of sarcoidosis, Stage II, by chest x-ray, with non-caseating 
granuloma on transbronchial and liver biopsies, manifested by 
hypercalcemia and abnormal liver function testing, and 
abnormal pulmonary function testing.  A July 1986 medical 
summary from the McDonald Army Community Hospital, showed a 
diagnosis of sarcoidosis, stage II, with history of lung and 
liver involvement, and possibly cardiac involvement, 
currently controlled by Prednisone and probably in remission.  
Physical Evaluation Board Proceedings dated in June 1988 
showed that the veteran was permanently retired from service 
due to sarcoidosis, Stage II, with liver involvement.  In a 
February 1997 letter, Stephen E. Plotnick, M.D. noted that 
the veteran had a history of sarcoidosis and that liver 
function test abnormalities had paralleled disease activity 
in the past.  

The threshold question in any claim for service connection is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Disability which is proximately due to or the result 
of a service-connected disease shall be service connected.  
38 C.F.R. § 3.310(a).

On review of the record, it appears that the claim for 
service connection for a liver disorder is not well-grounded.  
There is no evidence of current liver disability and, 
likewise, there is no nexus evidence, i.e., no medical 
evidence showing a current disability is related to the 
service-connected sarcoidosis.  This Remand serves as notice 
to the veteran of the requirements necessary for a well-
grounded claim for service connection.  Ordinarily, when a 
claim is not well grounded the duty to assist is not 
triggered, and the claim is denied on the record.  
Nonetheless, in any claim for service connection there is 
certain development which must be accomplished even before 
the matter of well-groundedness is addressed.  

In his May 1997 notice of disagreement (NOD) the veteran 
claimed that he was treated at the Hampton VA medical center 
(VAMC) and the Richmond VAMC for sarcoidosis with liver 
involvement.  He claimed that such records would show that 
his condition has worsened over the past eight years.  The 
record reflects that in May 1996 the RO requested treatment 
records from the Hampton VAMC, dated from April 1995 to 
present.  The RO subsequently received Hampton VAMC 
outpatient treatment records dated from April 1995 to May 
1996.  There are no other Hampton VAMC records in the file 
and there are no treatment records from the Richmond VAMC in 
the file.  Because such records are constructively of record, 
and may contain information to support the veteran's 
contentions, they must be obtained.  Bell v. Derwinski, 2Vet. 
App. 611 (1992).

On VA examinations in September 1996 and April 1997 there is 
no indication that the examiner reviewed the veteran's claims 
folder in conjunction with the examination.  Medical 
examination reports must reflect consideration of the records 
of prior medical examinations and treatment in order to 
assure fully informed decisions.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for any liver disorder 
since May 1996.  The RO should obtain 
copies of all pertinent records from the 
identified treatment sources, 
specifically including complete and 
current treatment records from the 
Hampton VAMC (dating back to May 1996) 
and from the Richmond VAMC, and associate 
them with the claims folder.  

2.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist.  The claims file 
must be available to (and reviewed by) 
the examiner.  The examiner should 
determine whether the veteran has a 
chronic liver disorder and provide 
opinions as to whether sarcoidosis was a 
cause of any such disorder or aggravated 
such disorder.  The examiner should 
explain the rationale for all opinions.

3.  Following completion of the 
foregoing, the RO should review the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further review. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


